950 A.2d 903 (2008)
195 N.J. 515
STATE of New Jersey, Plaintiff-Respondent,
v.
Kassem ALAOUIE, Defendant-Petitioner.
Supreme Court of New Jersey.
April 8, 2008.
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the trial court to determine whether counsel represented defendant at his first post-conviction relief petition in 1997, or whether defendant clearly and affirmatively elected to proceed pro se in that matter; and it is further
ORDERED that if the trial court determines that defendant was not represented by counsel at the 1997 petition for post-conviction relief and that there is no clear and convincing evidence that defendant elected to proceed pro se in the matter, it shall refer the matter to the Office of the Public Defender to represent defendant at a hearing on the issues raised in that petition, including the allegations of ineffective assistance of trial counsel; and it is further
ORDERED that such a hearing shall be deemed timely under Rule 3:22-12; and it is further
ORDERED that if the trial court determines that defendant either was represented by counsel at the 1997 petition for post-conviction relief or that he affirmatively elected to proceed pro se, it shall put the reasons for that determination on the record and close the matter.